                      IN THE UNITED STATES DISTRICT COURT 
                         FOR THE DISTRICT OF NEW MEXICO 
 
KATHY CONTRERAS, on behalf  
of her minor child A.L., 
 
       Plaintiff, 
 
v.                                                  Civ. No.  18‐156 GBW/GJF 
 
DONA ANA COUNTY BOARD 
OF COUNTY COMMISSIONERS,  
d/b/a Doña Ana County Detention Center, et al.,  
 
       Defendants. 
 
                          ORDER GRANTING DEFENDANTS’ 
                       MOTION FOR SUMMARY JUDGMENT 
 
       This matter comes before the Court on Defendants’ Motion and Supporting 

Memorandum for Qualified Immunity and Summary Judgment.  Doc. 47.  Having 

reviewed the Motion, the attendant briefing and oral argument (docs. 52, 57, 60, 61, 64), 

and being otherwise fully advised regarding relevant case law, the Court will GRANT 

Defendants’ motion. 

    I.      PROCEDURAL POSTURE 
             
         This case stems from events surrounding an assault on Plaintiff’s minor child, 

A.L., in the juvenile pod of the Doña Ana County Detention Center (“DACDC”).  Doc. 1. 

Plaintiff filed suit on behalf of A.L. in this Court on February 15, 2018.  Id.  In her 

Complaint, Plaintiff brings federal and state law claims against the Doña Ana County 




                                               1 
 
Board of County Commissioners, doing business as DACDC, and on‐duty guards Paco 

Luna, Jaime Casado, and Shaylene Platero (“the Individual Defendants”).  Id.  

Particularly, Plaintiff brings (1) claims against the Individual Defendants in their 

individual capacities for violating A.L.’s Fourteenth Amendment due process right to 

reasonable safety under 42 U.S.C. § 1983, (2) a §1983 municipal liability claim against 

DACDC, (3)  state law claims against Defendants for negligence and negligent operation 

of a building or equipment, and (4) claims against Defendants under the New Mexico 

Constitution for the alleged violation of humane conditions of confinement.  Id. 

              On July 13, 2018, Defendants filed a Motion for Summary Judgment, which was 

fully briefed on August 21, 2018.  Docs. 47, 52, 57, 60.  In the Motion, Defendants seek 

summary judgment on Plaintiff’s § 1983 claims on the basis of qualified immunity.1  See 

doc. 47 at 7–17.  The Court held oral argument on the Motion on August 28, 2018.  Doc. 

64.  During the hearing, the Court permitted the parties an additional week to file 

supplemental case citations and parentheticals relevant to the “cross‐pollination of 

Eighth and Fourteenth Amendment analyses” and the “delegation of policy” arguments 

discussed by counsel during the hearing.  Id.  In response, Plaintiff filed her Notice of 

Additional Authority on August 30, 2018.  Doc. 61.  Defendants similarly filed a Notice 

of Additional Authority on August 31, 2018.  Doc. 62.  Defendants’ Motion for Summary 

Judgment is now before the Court.  


                                                            
1    The Motion does not address Plaintiff’s claims arising under state law.  



                                                               2 
 
    II.          LEGAL STANDARDS 
              
             A. QUALIFIED IMMUNITY & SUMMARY JUDGMENT  

          Under Federal Rule of Civil Procedure 56(a), this Court must “grant summary 

judgment if the movant shows that there is no genuine dispute as to any material fact 

and the movant is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(a).  The 

movant bears the initial burden of “show[ing] ‘that there is an absence of evidence to 

support the nonmoving party’s case.’”  Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 

887, 891 (10th Cir. 1991) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).  Once 

the movant meets this burden, the non‐moving party is required to designate specific 

facts showing that “there are . . . genuine factual issues that properly can be resolved 

only by a finder of fact because they may reasonably be resolved in favor of either 

party.”  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); see also Celotex, 477 U.S. at 

324. 

          Notably, however, summary judgment motions based upon the defense of 

qualified immunity are reviewed differently from other summary judgment motions.  

Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009).  “When a defendant asserts 

qualified immunity at summary judgment, the burden shifts to the plaintiff to show 

that: (1) the defendant violated a constitutional right and (2) the constitutional right was 

clearly established.”  Id. (citing Pearson v. Callahan, 555 U.S. 223, 231–32 (2009)).  This is a 

“strict two‐part test” that must be met before the defendant asserting qualified 



                                                3 
 
immunity again “bear[s] the traditional burden of the movant for summary judgment—

showing that there are no genuine issues of material fact and that he or she is entitled to 

judgment as a matter of law.”  Clark v. Edmunds, 513 F.3d 1219, 1222 (10th Cir. 2008) 

(quoting Nelson v. McMullen, 207 F.3d 1202, 1205 (10th Cir. 2000)) (internal quotations 

omitted).  The Court may address the two prongs of the test in any order.  Pearson, 555 

U.S. at 236.  

       “Qualified immunity is applicable unless the official’s conduct violated a clearly 

established constitutional right.”  Id. at 232 (citing Anderson v. Creighton, 483 U.S. 635, 640 

(1987)).  “A Government official’s conduct violates clearly established law when, at the 

time of the challenged conduct, ‘[t]he contours of [a] right [are] sufficiently clear’ that 

every ‘reasonable official would have understood that what he is doing violates that 

right.’”  Ashcroft v. al‐Kidd, 563 U.S. 731, 741 (2011) (quoting Creighton, 483 U.S. at 640).  

“We do not require a case directly on point, but existing precedent must have placed the 

statutory or constitutional question beyond debate.”  Id. (citing Malley v. Briggs, 475 U.S. 

335, 341 (1986)).  “Ordinarily, in order for the law to be clearly established, there must 

be a Supreme Court or Tenth Circuit decision on point, or the clearly established weight 

of authority from other courts must have found the law to be as the plaintiff maintains.”  

Clark v. Wilson, 625 F.3d 686, 690 (10th Cir. 2010) (quotation omitted). 

       In determining whether the plaintiff has met its burden, the Court still construes 

the facts in the light most favorable to the plaintiff as the non‐moving party.  See Scott v. 



                                               4 
 
Harris, 550 U.S. 372, 377 (2007).  In so doing, the Court must keep in mind three 

principles.  First, the Court’s role is not to weigh the evidence, but to assess the 

threshold issue of whether a genuine issue exists as to material facts requiring a trial.  

See Anderson v. Liberty Lobby, 477 U.S. 242, 249 (1986).  “An issue is ‘genuine’ if there is 

sufficient evidence on each side so that a rational trier of fact could resolve the issue 

either way.  An issue of fact is ‘material’ if under the substantive law it is essential to the 

proper disposition of the claim.”  Thom v. Bristol Myers Squibb Co., 353 F.3d 848, 851 (10th 

Cir. 2003) (internal citation omitted).  Second, the Court must resolve all reasonable 

inferences and doubts in favor of the non‐moving party and construe all evidence in the 

light most favorable to the non‐moving party.  See Hunt v. Cromartie, 526 U.S. 541, 550–

55 (1999).  Third, the court cannot decide any issues of credibility.  See Liberty Lobby, 477 

U.S. at 255.  “[T]o survive the . . . motion, [the nonmovant] need only present evidence 

from which a jury might return a verdict in his favor.”  Id. at 257.  Nonetheless, at the 

summary judgment stage, “a plaintiffʹs version of the facts must find support in the 

record.”  Thomson v. Salt Lake County, 584 F.3d 1304, 1312 (10th Cir. 2009).   

           B. INDIVIDUAL LIABILITY 

    The Fourteenth Amendment’s due process clause governs pre‐adjudication detainee 

suits against jails.  Bell v. Wolfish, 441 U.S. 520, 536 (1979).  The Supreme Court has held 




                                               5 
 
the following with respect to §1983 liability in cases that allege a failure to protect 

inmates from other inmates, such as the one at bar.  

             [P]rison officials . . . must take reasonable measures to guarantee the 
      safety of the inmates.  [Particularly,] prison officials have a duty…to 
      protect prisoners from violence at the hands of other prisoners. . . . It is 
      not, however, every injury suffered by one prisoner at the hands of 
      another that translates into constitutional liability for prison officials 
      responsible for the victim’s safety. . . . First, the deprivation alleged must 
      be, objectively, sufficiently serious, [and] the inmate must show that he is 
      incarcerated under conditions posing a substantial risk of serious harm.  
      [S]econd[,] a prison official must have a sufficiently culpable state of mind. 
      . . .that [of] deliberate indifference to inmate health or safety. . . . [A]cting 
      or failing to act with deliberate indifference to a substantial risk of serious 
      harm to a prisoner is the equivalent of recklessly disregarding that risk.  
      We hold. . . that a prison official cannot be found liable. . . for denying an 
      inmate humane conditions of confinement unless the official knows of and 
      disregards an excessive risk to inmate health or safety; the official must 
      both be aware of the facts from which the inference could be drawn that a 
      substantial risk of harm exists, and he must also draw the inference. 
             
Farmer v. Brennan, 511 U.S. 825, 832–36 (1970) (internal quotations and citations 

omitted).   

    Turning to the liability of supervisors in particular, to meet his or her supervisory 

liability burden under §1983, a plaintiff must demonstrate that the supervisor: 

           [P]ersonally violated [the plaintiff’s] constitutional rights.  To do that 
       [the plaintiff must] show an affirmative link between [the supervisor] and 
       [the violation.]  And to demonstrate such an affirmative link, [the plaintiff 
       must] establish (1) personal involvement, (2) causation, and (3) state of 
       mind. 
           [Plaintiff] could satisfy the personal‐involvement requirement by 
       showing that [the supervisor] was responsible for but failed to create and 
       enforce policies to protect [the plaintiff] from the [violation].  To establish 
       causation, [the plaintiff] had to show that [the supervisor] set in motion a 
       series of events that [the supervisor] knew or reasonably should have 


                                              6 
 
       known would cause others to deprive [the plaintiff] of [the plaintiff’s] 
       constitutional rights.  Finally, in the context of a Fourteenth Amendment 
       claim like this one, [the plaintiff] could establish the requisite state of mind 
       by showing that [the supervisor] acted with deliberate indifference.   
           In turn, the deliberate‐indifference test itself has three requirements.  
       [The plaintiff] had to show (1) that [the supervisor] was aware of facts 
       from which the inference could be drawn that a substantial risk of serious 
       harm existed; (2) that he actually drew that inference; and (3) that he was 
       aware of and failed to take reasonable steps to alleviate that risk. 
            
    Perry v. Durborow, 892 F.3d 1116, 1121–22 (10th Cir. 2018) (internal quotations and 

citations omitted).  “A supervisor’s mere knowledge of his subordinate’s conduct” falls 

short of meeting the standard.  Schneider v. City of Grand Junction Police Dept., 717 F.3d 

760, 767 (10th Cir. 2013) (internal citation omitted).   

           C. MUNICIPAL LIABILITY 

       Municipalities cannot be held liable for the acts of their employees under 42 

U.S.C. § 1983 on the basis of a respondeat superior theory.  Monell v. Dep’t of Soc. Servs., 

436 U.S. 658, 691–94 (1978); see also Bryson v. City of Okla. City, 627 F.3d 784, 788 (10th Cir. 

2010).  Instead, “[a] plaintiff suing a municipality under section 1983 for the acts of one 

of its employees must prove: (1) that a municipal employee committed a constitutional 

violation, and (2) that a municipal policy or custom was the moving force behind the 

constitutional violation.”  Myers v. Okla. Cty. Bd. of Cty. Comm’rs, 151 F.3d 1313, 1316 

(10th Cir. 1998).  In order to meet this burden, a plaintiff must first “identify a 

government’s policy or custom that caused the injury.”  Schneider, 717 F.3d at 769 

(internal quotations and citation omitted).  The plaintiff is then required to show “that 




                                               7 
 
the policy was enacted or maintained with deliberate indifference to an almost 

inevitable constitutional injury.”  Id.  The Tenth Circuit has distilled these requirements 

into three specific elements: “(1) official policy or custom[;] (2) causation[;] and (3) state 

of mind.”  Id. 

           An official policy or custom may take different forms.  See Cacioppo v. Town of 

Vail, Colo., 528 F. App’x 929, 931–32 (10th Cir. 2013) (unpublished).  Specifically, “[a] 

challenged practice may be deemed an official policy or custom for § 1983 municipal‐

liability purposes if it is a formally promulgated policy, a well‐settled custom or 

practice, a final decision by a municipal policymaker, or deliberately indifferent training 

or supervision.”  Schneider, 717 F.3d at 770.  Proving an unlawful custom demands 

evidence of “a widespread practice that, although not authorized by written law or 

express municipal policy, is so permanent and well settled as to constitute a custom or 

usage with the force of law.”  City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988) 

(quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–68 (1970)) (internal quotation 

marks omitted). For liability to attach, the plaintiff must demonstrate a “direct causal 

link between the custom or policy and the violation alleged.”  Hollingsworth v. Hill, 110 

F.3d 733, 742 (10th Cir. 1997) (internal citations omitted).   

    III.      UNDISPUTED FACTS 

           Based on the facts presented by the movants and other facts gleaned from the 

record, the Court finds the following facts to be undisputed for the purposes of 



                                                 8 
 
Defendants’ Motion: 

1. On May 3, 2016, A.L., a fourteen‐year‐old juvenile, was arrested and booked into 

DACDC.  Doc. 47‐1 at 1.   

2.  When A.L. was escorted to his cell, three other detainees in the pod, Joaquin Solis, 

Jesus Vasquez, and Adan Herrera, shouted threats at A.L., including that they planned 

to “fuck [A.L.] up.”  Doc. 47‐2 at 1. 

3. DACDC officer James Espana documented the threats against A.L. in an incident 

report.  Doc. 47‐2.   

4. Defendants Luna, Casado, and Platero, guards within the pod, were made aware of 

these threats.  Doc. 47‐3 at 1; doc. 47‐4 at 2; doc. 47‐5 at 1.  In addition, Defendant Luna 

noted that Solis, Vasquez and Herrera had histories of assault at DACDC.  Id. In fact, 

DACDC reported an assault involving Herrera and Vasquez as recently as April 30, 

2016.  Doc. 52‐1, Attachment 5.  Further, five previous “affrays” had been reported 

involving Solis, Herrera or Vasquez.  Id., Attachment 6.  In addition, Luna recorded on 

April 25, 2016, that “it is not safe to take [Herrera] out of his cell.”  Id.  A DACDC 

psychiatrist on April 29, 2016, also found that Herrera, who had been incarcerated ten 

times, is prone to anger and “risk taking activity,” and suffers from auditory 

hallucinations.  Id.   

5. DACDC placed Solis, Vasquez and Herrera on pre‐disciplinary status, meaning they 

were only allowed out of their cells to shower, use the phone, use the inmate kiosk, and 



                                               9 
 
participate in a one‐hour recreation period.  Doc. 47‐3 at 1.  Further, DACDC did not 

permit the three detainees to leave their cells during the same period as each other or 

A.L.  Doc. 47‐4 at 2.   

6.   On the morning of May 4, 2016, Sergeant Luna was on duty as the supervisor.  Id.    

Officer Casado and Cadet Platero joined Defendant Luna on the shift.  Prior to 9:00 a.m. 

Herrera showered in the shower room.  Id.  Simultaneously, the Individual Defendants 

watched television in the middle of the juvenile pod’s dayroom, a first‐floor rectangular 

common room filled with circular tables and surrounded by two floors of cells.  Id.  

Detainees Solis, Vasquez, and A.L. remained locked in their cells.  Id. 

7. When Herrera finished showering, he entered the dayroom and asked Defendant 

Luna for permission to check the detainee commissary account kiosk, which Defendant 

Luna granted.  Doc. 47‐3 at 2.   

8. The commissary account kiosk is on the south wall of the day room and is between 

five feet and several yards from the pod’s control panel.  See docs. 47 at 3, 47‐3 at 2, 7.  

9. The control panel is a touchscreen device that allows the user to lock or unlock 

individual cells with the touch of a button.  See doc. 47‐3 at 7.  Users may similarly log off 

or lock the panel with the touch of a button.  Id.  

10. The control panel, at approximately 9:00 a.m. on May 4, 2016, was unlocked.  Doc. 

47‐4 at 3. 

11. Defendant Casado, stationed at the control panel, had moved away from it without 



                                               10 
 
locking it or logging off.  Id.   

12. Defendant Casado stated on one occasion that nobody on his shift logged off or 

locked the panel in the juvenile unit, and that he had never been directed to do so.  Doc. 

47‐3 at 4.  

13. Defendant Platero knew that Defendant Casado had left the control panel unlocked 

but said nothing.  Doc. 47‐3 at 5; doc. 47‐5 at 7. 

14. Defendant Luna was not aware that Defendant Casado had failed to lock the control 

panel.  Doc. 47‐3 at 2, 5. 2 

15. The Individual Defendants sat approximately ten to fifteen yards from the control 

panel, which they could view.  Doc. 64 at 2.   

16. At approximately 9:07 a.m., after reviewing his commissary account, Herrera paced 

to the control panel, accessed it, and opened the cell doors of A.L., Solis, and Vasquez, 

as well as his own, all on the second floor.  Doc. 47‐3 at 4.   

17. Solis and Vasquez immediately exited their cells, entered A.L.’s cell, closed the door 




                                                            
2 In in a later‐made affidavit, Casado acknowledges that he was told that the policy of DACDC was to log 
out of the control panel after use.  Doc. 47‐4 at 3.  Similarly, in her own affidavit, Platero says that she was 
trained to always lock or log out of the control panel.  Doc. 47‐5 at 2‐3.  In addition, Defendant Luna, in his 
affidavit, contends that he had instructed Defendant Casado to lock all control panels, and similarly 
instructs all officers under his supervision to do so.  Doc. 47‐3 at 2.  In the same vein, Defendant Luna 
contends that he never instructed a subordinate to leave a control panel unlocked, nor is he aware of any 
other supervising officers having done so.  Id. at 3.    However, Defendant Luna does acknowledge that 
DACDC never issued to him a directive to lock the control panel.  Id. at 5.  The Court merely notes these 
points to underscore the pervasiveness of the factual dispute surrounding DACDC control panel protocol. 
However, construing the evidence in the light most favorable to Plaintiff, the Court concludes that 
DACDC did not have or enforce an express policy regarding locking of the control panel.  



                                                               11 
 
behind them, and began to beat A.L.  Doc. 47‐4, Attachments 2‐3. 

18. Herrera ran upstairs, entered his cell and closed the door behind him.  Doc. 47‐4 at 3.  

19.  Defendants Casado and Luna rushed upstairs and attempted but failed to open the 

door to A.L.’s cell, which had locked after Solis and Vasquez entered.  Id. 

20.  An officer unlocked A.L.’s door by means of the control panel.  Doc. 47‐3 at 4, 7.   

21. After approximately twenty seconds from its initiation, Defendant Luna stopped the 

attack by using OC spray.  Doc. 47‐4, Attachments 2‐3. 

22. The attack left A.L. unconscious, bleeding from both ears, and with a broken jaw.  

Doc. 1 at 4.  

23.  Beginning in 2014, until the date of the assault on Plaintiff, four incidents involving 

a detainee’s illicit use of the control panel in the juvenile pod had been previously 

reported.  Doc. 52‐1, Attachment 6; doc. 57‐1.  Only two of them involved an attempt to 

assault another inmate.  On October 25, 2014, a detainee opened his own door with the 

access panel.  See doc 57‐1 at 2.  On February 12, 2015, a detainee touched the panel in 

defiance of contemporaneous orders to step away from the panel.  There is no evidence 

that he opened any door and thus it is not clear that the access panel was unlocked.  Id. 

at 3.  However, on January 20, 2015, a detainee did use the control panel to open the cell 

of another inmate whom he then assaulted.  Doc. 57‐1 at 1.  In addition, on November 

23, 2014, a detainee used the control panel to open two cells resulting in a brawl 

involving four other detainees.  Id. at 4. 



                                              12 
 
    IV.      ANALYSIS 
              
                      1. THE INDIVIDUAL DEFENDANTS ARE ENTITLED TO QUALIFIED 
                        IMMUNITY, BECAUSE PLAINTIFF HAS NOT MET HER BURDEN OF 
                        SHOWING THAT THE RIGHT THAT THE INDIVIDUAL DEFENDANTS 
                        ALLEGEDLY VIOLATED WAS CLEARLY ESTABLISHED.  
                         
          Plaintiff, in her Complaint, brings § 1983 claims against the Individual 

Defendants for alleged violations of A.L.’s Fourteenth Amendment due process right to 

humane conditions of confinement, including his right to reasonable safety while in 

detention.  Doc. 1 at 6.  In response, in their Motion for Summary Judgment, the 

Individual Defendants assert a qualified immunity defense.  Doc. 47.   

          Specifically, the Individual Defendants argue that they did not violate A.L.’s 

constitutional rights under the Fourteenth Amendment because A.L. was not detained 

under conditions posing a substantial risk of harm, the Individual Defendants were not 

deliberately indifferent to A.L.’s safety, and Plaintiff cannot prove the existence of an 

affirmative link between the Individual Defendants’ conduct and the assault on A.L.  Id.  

In the alternative, they argue that, even if a constitutional violation did occur, Plaintiff 

fails to demonstrate that the violation was clearly established.  Id.   

          In response, Plaintiff contends that the Individual Defendants personally violated 

A.L.’s Fourteenth Amendment due process right to reasonable safety for the following 

reasons.  First, she notes that Defendant Casado’s decision to leave the control panel 

unlocked, Defendant Platero’s failure to report the decision despite her knowledge, and 



                                               13 
 
Defendant Luna’s failure to instruct his subordinates to lock the panel and correct 

actions contrary to this instruction placed A.L. at a substantial risk of harm at a time 

when he faced threats from three detainees with assault records in the juvenile pod, the 

control panel had been used in the past by detainees to open cells and attack fellow 

detainees, and Herrera stood within a short distance of the unlocked control panel while 

accessing his commissary account.  Doc. 52 at 5–8.  Second, she underscores that each 

individual defendant was deliberately indifferent to A.L.’s safety, and advocates for an 

application of the objective standard introduced in Kingsley in the context of excessive 

force.3  Id. at 8–10; see Kingsley v. Hendrickson, 135 S.Ct. 2466 (2015).  Third, Plaintiff 

argues that the weight of authority has clearly established the violation, citing to cases 

from the Third, Seventh, Eighth, Tenth, and Eleventh Circuits, discussed below.4  Doc. 

52 at 10–13.   

              When a defendant asserts qualified immunity at summary judgment, the burden 

shifts to the plaintiff to show that (1) the defendant violated a constitutional right and 

(2) the constitutional right was clearly established.  Pearson, 555 U.S. at 231–32.  



                                                            
3 Despite encouraging the Court to apply the objective standard, Plaintiff argues that even if the Court 
chooses to apply the subjective deliberate indifference standard, the standard is met here because the 
Individual Defendants were aware of the facts from which the inference could be drawn that a substantial 
risk of harm existed, they actually drew that inference, and they failed to take reasonable steps to alleviate 
that risk.  Id. at 9–10. 
4 See Walton v. Dawson, 752 F.3d 1109, 1121 (8th Cir. 2014); Irving v. Dormire, 519 F.3d 441, 447 (8th Cir. 

2008); Newman v. Holmes, 122 F.3d 650 (8th Cir. 1997); Marsh v. Butler Cnty., Ala., 283 F.3d 1014 (11th Cir. 
2001); Pavlick v. Mifflin, 90 F.3d 205 (7th Cir. 1996); Riley v. Jeffes, 777 F.2d 143 (3d. 1985); Berry v. Muskogee, 
900 F.2d 1489 (10th Cir. 1990); Howard v. Waide, 534 F.3d 1227 (10th Cir. 2008).  



                                                               14 
 
Therefore, the Court must determine whether Plaintiff met her burden here.  Regarding 

the first prong, while the Court is skeptical that the Individual Defendants possessed the 

deliberately indifferent state of mind required to find that they violated a constitutional 

right, the Court refrains from addressing that question because Plaintiff has failed to 

meet her second prong burden of showing that the right at issue was clearly established.   

        Qualified immunity protects officials as long as their actions do not “violate 

clearly established statutory or constitutional rights of which a reasonable person would 

have known.”  White v. Pauly, 137 S. Ct. 548, 551 (2017) (citations and quotations 

omitted).  A clearly established right is one that is “sufficiently clear that every 

reasonable official would have understood that what he is doing violates that right.”  

Reichle v. Howards, 566 U.S. 658, 664 (2012) (internal quotation marks and alteration 

omitted).  “We do not require a case directly on point, but existing precedent must have 

placed the statutory or constitutional question beyond debate.”  Al–Kidd, 563 U.S. at 741.  

“This demanding standard protects ‘all but the plainly incompetent or those who 

knowingly violate the law.’”  District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) 

(quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). 

       “Importantly, the Supreme Court has recently and frequently reminded [lower 

courts] that we can’t ‘define clearly established law at a high level of generality.’”  

Bishop v. Szuba, 2018 WL 3409907, *3 (10th Cir. July 12, 2018) (unpublished) (citations 

and quotations omitted).  Instead, the “’clearly established’ standard requires that the 



                                              15 
 
legal principle clearly prohibit the officer’s conduct in the particular circumstances 

before him. … This requires a high ‘degree of specificity.’ …  A rule is too general if the 

unlawfulness of the officerʹs conduct “does not follow immediately from the conclusion 

that [the rule] was firmly established.”  Wesby, 138 S. Ct. at 590 (citations omitted).  

Consequently, the clearly established inquiry is conducted in light of the specific factual 

context of the case, not as a broad general proposition.  See Mullenix v. Luna, 136 S.Ct. 

305, 308 (2015); see also White, 137 S. Ct. at 552. 

       To put this approach into concrete terms, it is useful to consider the proper 

framing of the inquiry in a few recent cases.  In Mullenix, the “Fifth Circuit [had] held 

that [the officer] violated the clearly established rule that a police officer may not “use 

deadly force against a fleeing felon who does not pose a sufficient threat of harm to the 

officer or others.”  136 S. Ct. at 308‐09.  The Supreme Court emphatically rejected this 

formulation of the right as far too general.  Id.  Instead, the Court presented the correct 

formulation as follows: 

        In this case, [the officer] confronted a reportedly intoxicated fugitive, set 
        on avoiding capture through high‐speed vehicular flight, who twice 
        during his flight had threatened to shoot police officers, and who was 
        moments away from encountering an officer at Cemetery Road. The 
        relevant inquiry is whether existing precedent placed the conclusion that 
        [the officer] acted unreasonably in these circumstances “beyond debate.” 
         
Id. at 309.  The importance of the factual context to the formulation can also be seen in 

Sause v. Bauer, 859 F.3d 1270, 1275 (10th Cir. 2017) (rev’d on other grounds in 138 S. Ct. 




                                                16 
 
2561 (2018))5, where the Tenth Circuit framed the relevant inquiry as involving “a 

scenario in which (1) officers involved in a legitimate investigation obtain consent to 

enter a private residence and (2) while there, ultimately cite an individual for violating 

the law but (3) in the interim, interrupt their investigation to order the individual to stop 

engaging in religiously‐motivated conduct so that they can (4) briefly harass her before 

(5) issuing a citation.”  See also Bishop, 2018 WL 3409907 at *3 (formulation of the right 

cannot “fail[] to discuss the ‘particularized’ facts of th[e] case.”). 

              After laying out the factual circumstances in a sufficiently specific fashion, the 

court must determine whether the official’s conduct violated a clearly established rule. 

“To make this determination, we consider ‘either if courts have previously ruled that 

materially similar conduct was unconstitutional, or if a general constitutional rule already 

identified in the decisional law applies with obvious clarity to the specific conduct at 

issue.”  Estate of Reat v. Rodriguez, 824 F.3d 960, 964‐65 (10th Cir. 2016) (emphasis in 

original) (quotation and citation omitted).  In this circuit, the relevant precedent must 

come from the Supreme Court, the Tenth Circuit, or from the clearly established weight 

of authority from other courts.  See Clark v. Wilson, 625 F.3d 686, 690 (10th Cir. 2010); see 

also Wesby, 138 S. Ct. at 589‐90 (To be clearly established, a legal principle must be 




                                                            
5
  The Supreme Court did not take issue with the Tenth Circuit’s formulation as it related to the First 
Amendment claim.  Instead, the Court reversed the grant of qualified immunity because the Tenth Circuit 
failed to address the Fourth Amendment claim inextricably intertwined with the plaintiff’s First 
Amendment claim.  Sause v. Bauer, 138 S. Ct. 2561, 2562‐63 (2018). 



                                                               17 
 
“dictated by controlling authority or a robust consensus of cases of persuasive 

authority.”) (internal quotations omitted).  When relying on authority from other courts, 

the Tenth Circuit “generally looks to whether a ‘majority of courts’ have adopted the 

rule in question.”  Sandberg v. Englewood, Colorado, 727 F. App’x 950, 962 (10th Cir. 2018) 

(citing Panagoulakos v. Yazzie, 741 F.3d 1126, 1131 (10th Cir. 2013)); see also Gonzales v. 

City of Castle Rock, 366 F.3d 1093, 1117‐18 (10th Cir. 2004) (en banc) (somewhat 

analogous cases from two other circuits and two district court opinions with very 

similar facts insufficient to establish law in this circuit); cf. Mayfield v. Bethards, 826 F.3d 

1252, 1259 (10th Cir. 2016) (consistent holdings from seven other circuits sufficient to 

establish law in this circuit).  Moreover, “it is not enough that the rule is suggested by 

then‐existing precedent.  The precedent must be clear enough that every reasonable 

official would interpret it to establish the particular rule the plaintiff seeks to apply.”  

Wesby, 138 S. Ct. at 590. 

       With these standards in mind, the material facts in the instant case are as follows:  

(1) after plaintiff was threatened by three other juvenile detainees, (2) they were 

immediately segregated from each other in cells which were locked and properly 

functioning, but (3) a guard did not digitally lock an touchscreen panel which controlled 

the locks on the cell doors in the cell block, and (4) despite the fact that the control panel 

was monitored visually by several guards who were seated nearby, (5) one of the 

juveniles who had threatened plaintiff succeeded in accessing the panel and using it to 



                                                18 
 
open the cell doors of plaintiff and two other threatening juveniles, (6) enabling the two 

other threatening juveniles to assault plaintiff.   

       Plaintiff was a pretrial detainee and therefore his claim is governed by the 

Fourteenth Amendment’s due process clause.  Bell, 441 U.S. at 536.  The Supreme Court 

has undeniably held that prison officials have a duty to take reasonable measures to 

protect prisoners from violence committed by fellow prisoners.  Farmer, 511 U.S. at 832. 

“It is not, however, every injury suffered by one prisoner at the hands of another that 

translates into constitutional liability for prison officials responsible for the victim’s 

safety.”  Id. at 834.  “In determining whether pretrial detainee’s rights were violated, we 

apply an analysis identical to that applied in Eight Amendment cases brought pursuant 

to § 1983.”  Perry v. Durborow, 892 F.3d 1116, 1121 (10th Cir. 2018) (quoting Lopez v. 

LeMaster, 172 F.3d 756, 759 n.2 (10th Cir. 1999)).  “For a claim (like the one here) based 

on a failure to prevent harm, the [plaintiff] must show that he is incarcerated under 

conditions posing a substantial risk of serious harm.”  Farmer, 511 U.S. 834.  Second, a 

plaintiff must establish that the defendant possessed a “sufficiently culpable state of 

mind.  [In a case such as this one,] that state of mind is ‘deliberate indifference’ to 

inmate health or safety.”  Id. (citations omitted).  In both Eighth and Fourteenth 

Amendment cases, the deliberate‐indifference test itself has three requirements: (1) that 

the defendant “was ‘aware of facts from which the inference could be drawn that a 




                                               19 
 
substantial risk of serious harm existed’; (2) that he actually drew that inference;6 and (3) 

that he was ‘aware of and failed to take reasonable steps to alleviate that risk.’”  Perry, 

892 F.3d at 1122 (quoting Keith v. Koerner, 843 F.3d 833, 848 (10th Cir. 2016)).   

              Knowing the legal requirements to show a constitutional violation and the 

material facts of the instant case, the Court now turns to the relevant inquiry: does 

existing precedent place the conclusion that the Individual Defendants violated 

Plaintiff’s constitutional rights in these circumstances “beyond debate.”  Looking to the 

cases cited by Plaintiff and those discovered sua sponte, the Court finds that it does not. 

              Before conducting a close review of the relevant precedent, the Court must first 

address Plaintiff’s argument that this is “an obvious case.”  As noted above, the clearly‐

established hurdle can be cleared “if a general constitutional rule already identified in 

the decisional law applies with obvious clarity to the specific conduct at issue.”  Estate of 

Reat, 824 F.3d at 964‐65 (emphasis in original) (quotation and citation omitted).  The 



                                                            
6
  In Perry, the court noted that the Supreme Court’s decision in Kingsley v. Hendrickson, 135 S. Ct. 2466 
(2016) may have undermined the application of this “subjective” deliberate indifference requirement in 
Fourteenth Amendment cases.  Perry, 892 F.3d 1116, 1122 n.1 (10th Cir. 2018).  In Kingsley, the Supreme 
Court held that a pre‐trial detainee bringing a Fourteenth Amendment excessive force case need only 
show force used was objectively unreasonable.  Kingsley, 135 S. Ct. at 2473.  Nonetheless, the Perry court 
applied the subjective deliberate indifference standard to a Fourteenth Amendment protection from harm 
claim.  Perry, 892 F.3d at 1121‐26.  Were this court addressing the first prong of the qualified immunity 
analysis, it would be necessary to resolve this issue because Plaintiff has raised it.  Compare id. at 1122, n.1 
(noting the absence of briefing on the issue by either party).  However, in the context of the clearly‐
established prong of the analysis, it suffices to say that, as of May 4, 2016, the impact of Kingsley on a 
protection from harm claim as brought here was not clearly established.  As such, the lower objective 
standard cannot be applied at this stage.  Id. (noting that to overcome qualified‐immunity defense, 
“plaintiff must demonstrate ... that the right was clearly established at the time of the alleged unlawful 
activity”) (quoting Riggins v. Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009)).       



                                                               20 
 
Supreme Court has hypothesized “the rare ‘obvious case,’ where the unlawfulness of 

the officer’s conduct is sufficiently clear even though existing precedent does not 

address similar circumstances.”  Wesby, 138 S. Ct. at 590 (quotation omitted).  While the 

obviousness of a violation is a vague standard, this Court finds this case to be far from 

an obvious case of deliberate indifference (by any of the Individual Defendants) to the 

safety of Plaintiff.  The prison officials responded appropriately to the original threats 

toward Plaintiff made by the three inmates.  They segregated the three detainees from 

each other and Plaintiff – each in a separate locked cell.  The locks on the cells were 

engaged and functional.  Only one detainee was permitted outside their cell at a time, 

and only for limited time and for limited purposes.  No fewer than three guards were 

present inside the pod at the relevant time.  From their position, they could observe the 

cells of the three detainees, Plaintiff and the panel controlling the door locks.  

        Essentially, the officials made two errors.  First, Defendant Casado walked away 

from the access panel without digitally locking it.  Second, Defendant Luna authorized 

detainee Herrera to utilize the detainee account kiosk, which was a few yards away 

from the control panel.  These two actions permitted the detainee Herrera– who had 

apparently conspired with detainees Vasquez and Solis – to reach the control panel and 

unlock the relevant cell doors before the guards could react and stop him.  While these 

errors make a strong case for negligence, they fall well short of an obvious case of 

reckless indifference.  See, e.g., Davidson v. Cannon, 474 U.S. 344, 345‐48 (1986) (where 



                                              21 
 
prison officials failed to address the petitioner’s note reporting a fellow inmate’s threats 

and indicating that he feared attack and the threatening inmate attacked the petitioner 

two days after receipt of the note, officials were at most negligent and not liable 

pursuant to § 1983); Perry, 892 F.3d at 1120‐27 (no finding of reckless indifference on the 

part of the supervisor where male guard raped female inmate even though supervisor 

was aware male officers regularly entered and remained in female pod  in violation of 

jail’s emergency‐only policy, and was aware that the jail’s surveillance system did not 

monitor the female pod’s individual cells, its showers, or its mechanical rooms); Patton 

v. Rowell, 678 F. App’x. 898 (11th Cir. 2017) (unpublished) (no finding of reckless 

indifference where officials knowingly failed to lock the attacker’s slide bolt and did not 

check the corresponding cell door lock, because they did not know that the inmate had 

stuck tissue paper into the lock to prevent it from functioning, enabling the inmate to 

escape and attack the plaintiff); Lesley v. Whetsel, 110 F. App’x 851 (10th Cir. 2004) 

(finding mere negligence where officer simultaneously opened the cells of inmate and 

his attacker, in violation of prison rules, resulting in an assault).  

       Because this case is not an “obvious” one, the Court must review precedent to 

determine if the Supreme Court, the Tenth Circuit or the clearly established weight of 

authority from other courts “ha[s] previously ruled that materially similar conduct was 

unconstitutional[.]” Estate of Reat, 824 F.3d at 964‐65; see Clark, 625 F.3d at 690.  Plaintiff 

has cited a number of cases and the Court has considered several others in which 



                                               22 
 
guards permitted the assault of an inmate (or pre‐trial detainee) by a fellow inmate (or 

pre‐trial detainee).  Where important similarities exist, comparison to the instant case 

will be done in categories.  

       In the first category of cases, fellow inmates or detainees assaulted the plaintiff 

after an on‐duty guard unlocked cells.  See Irving v. Dormire, 519 F.3d 441, 447 (8th Cir. 

2008) (finding that the correction officer’s conduct in opening cell doors in order to 

allow an inmate to attack the plaintiff was sufficiently serious to support a failure to 

protect claim); Pavlick, 90 F.3d at 205 (inmates attacked the plaintiff after an officer 

unlocked the door to the plaintiff’s cell and walked away); Newman, 122 F.3d at 650 (an 

inmate assaulted the plaintiff after an officer hit an override button on a control panel, 

thereby unlocking cells).  These cases are easily distinguished from the case at bar, 

because the attack on A.L. did not result from any individual defendant’s act of 

unlocking the cells; rather, detainee Herrera unlocked the cells by means of 

unsanctioned access to the control panel coupled with a conspiracy with two other 

detainees.  This material distinction means that these cases cannot clearly establish a 

constitutional violation in the instant case.  See, e.g., Sandberg, 727 F. App’x at 963 (First 

Amendment right for subject of police action to record the police in public was not 

clearly established by precedent establishing right of bystander or third party to do so). 

       In the second category of cases, the assault occurred because the cell locks 

themselves were defective or not utilized.  See Junior v. Anderson, 724 F.3d 812 (7th Cir. 



                                               23 
 
2013) (reversing grant of summary judgment where inmates attacked the plaintiff by 

entering his cell, which a prison guard had previously noted was not securely locked);  

Marsh v. Butler Cty., Ala., 268 F.3d at 1024 (abrogated on other grounds) (reversing 

12(b)(6) dismissal on basis of qualified immunity where inmates succeeded in attacking 

the plaintiffs because the locks to the doors of the inmates’ cells did not work and 

guards did not monitor the cells by means of any visual or audio surveillance system);  

Walton v. Dawson, 752 F.3d 1109, 1114–15 (8th Cir. 2014) (affirming denial of summary 

judgment based on qualified immunity on Fourteenth Amendment claim where a jailer 

never locked the cells at night, enabling a detainee to enter the plaintiff’s cell 

unobserved and rape him); Berry v. City of Muskogee, 900 F.2d 1489 (10th Cir. 1990) 

(affirming judgment in favor of plaintiff on Eighth Amendment claim whose husband 

was killed by fellow inmates in jail where (i) all “federal” prisoners were housed in one 

section where their cells remained unlocked at all times, (ii) no policy existed for 

segregating cooperating defendants from their co‐defendants, (iii) jail officials had been 

advised that decedent had cooperated against other defendants housed in the section, 

and (iv) only one guard was on duty to supervise the entire prison); Martin v. White, 742 

F.2d 469 (8th Cir. 1984) (reversing directed verdict for prison officials on Eighth 

Amendment violation based on inmate assault where assailant was able to enter 

plaintiff’s cell because (i) guards were stationed where they could provide little 

protection to inmates, (ii) plaintiff’s cell lock was defective such that it was easy to 



                                              24 
 
“pick” with only a paperclip, (iii)  the prison had no procedure by which to discover 

defective locks which were so prevalent as to “allow[] violent inmates to freely enter 

other inmates’ cells, and (iv) the Superintendent’s policies as a whole appeared to 

“actually encourage[] inmates to attack others with impunity”); Byron v. Dart, 825 F. 

Supp. 2d 958 (N.D. Ill. 2011) (denying a motion to dismiss a Fourteenth Amendment 

claim where officials failed to repair a known faulty cell door that could be popped 

open, resulting in an attack on the plaintiff by fellow detainees).  In the instant case, 

however, this material fact is missing.  In fact, the locks on each relevant cell door was 

completely functional and engaged just moments before the attack.  Admittedly, one 

could argue that using the control panel was a digital version of lockpicking and that, 

by leaving the panel unlocked, the guard had rendered it functionally defective.  The 

Court would reject this putative analogy.  In the cases above, the locks were unused or 

mechanically defective such that the cells remained effectively unlocked hour after hour 

and day after day.  The risk of an inmate assault inherent in such a circumstance is quite 

different than the risk resulting from the Individual Defendants’ conduct here.  

Moreover, the cases listed above differed in at least one other material way.  In addition 

to the cell doors not being effectively locked, the cells were not meaningfully surveilled 

by guards for significant periods, including the time of the assault.  See id.  Coupled 

with the unlocked cells, this fact virtually guaranteed inmate on inmate assaults.  The 

present case lacks this key aggravating component.  Instead, three guards were 



                                              25 
 
physically present and supervising the pod at the time.  These material distinctions 

mean that this category of cases cannot clearly establish a constitutional violation in the 

instant case.7  See, e.g., Estate of Reat, 824 F.3d at 964‐67 (state‐created danger not clearly 

established for 911 operator based on precedents applying it to police officers, 

firefighters and other similar first responders). 

              While it does not fit perfectly into the second category above, Riley v. Jeffes is also 

materially distinct from the instant case.  Riley, 777 F.2d 143 (3d Cir. 1985).  In Riley, 

prison officials gave security lock keys to inmates for fourteen hours of every day.  Id. at 

146.  This extraordinary practice “allow[ed] dangerous inmates to have control and 

possession of keys and to keep cell block doors open.”  Id. at 145.  The clear risk of this 

practice was dramatically aggravated because “often times no correctional officer [was] 

around” and significant portions of the cell block “[were] completely cut off from the 

central desk vision, observation and view [.]” Id. at 146.  As the court explained, “[t]he 

tension and danger to prisoners must be particularly intensified and pervasive where an 

overpopulated prison is occupied by aggressive felons prone to violence … who also 

have ready access to cells when the occupants are asleep and unprotected by prison 


                                                            
7
  It is also questionable that Martin v. White, 742 F.2d 469 (8th Cir. 1984) can add its heft to the weight of 
authority from other courts when considering whether the law is clearly established because it was 
premised on a rule that required a lesser showing than Farmer later demanded.  See Jensen v. Clarke, 73 
F.3d 808, 811 (8th Cir. 1996) (recognizing abrogation of Martin by Farmer).  This same deficiency may also 
apply to Berry v. City of Muskogee, 900 F.2d 1489, 1494‐96 (10th Cir. 1990) which pre‐dated Farmer and does 
not appear to have applied the subjective deliberate indifference standard of Farmer.  Notably, under the 
apparently objective deliberate indifference standard applied in Berry, the court still noted that “it [wa]s a 
somewhat close call” whether the facts established deliberate indifference.  Id. at 1498. 



                                                               26 
 
guards.”  Id. at 145.  Consequently, the court reversed the trial judge’s dismissal of the 

plaintiff’s Eighth Amendment claim under Rule 12(b)(6) because the “plaintiff ha[d] 

alleged a pervasive risk of harm to inmates from other prisoners and that the prison 

officials have failed to exercise necessary care to protect the safety of the inmates.”  Id. at 

148.8  Even though the locks in Riley may have mechanically worked, the cell doors were 

effectively unlocked for fourteen hours of every day.  Worse yet, the control over the 

status of the cell doors during that period was held by inmates.  And finally, based on 

the allegations in the complaint, the cells were almost completed unsupervised either by 

line of sight or video surveillance.  These circumstances resulted in prisoners living in 

almost constant fear of assault from fellow inmates.  Therefore, the distinctions between 

Riley and the instant case are so stark that it cannot be considered in the weight of 

authority to clearly establish a violation here. 

              Two final relevant Tenth Circuit cases remain to be considered.  In Lopez v. 

LeMaster, the court reversed a grant of summary judgment to the sheriff where the 

plaintiff, a pre‐trial detainee, was assaulted by other inmates.   Lopez, 172 F.3d 756 (10th 

Cir. 1999).  The events began when the plaintiff was threatened by another inmate and 

immediately notified the jailer on duty.  Id. at 758.  After taking the plaintiff’s statement 

and the plaintiff advising him that “he was afraid to go back to the general population 


                                                            
8
  It should be noted that Riley is also a pre‐Farmer case.  Therefore, it did not appear to utilize the 
subjective deliberate indifference standard laid out therein.  See Riley v. Jeffes, 777 F.2d 143, 147 n.8 (3d Cir. 
1985). 



                                                               27 
 
cell because he thought the inmates there would jump him[, the] jailer … returned 

[plaintiff] to the cell.”  Id. at 758‐59.  Five minutes later, the plaintiff was attacked by two 

cellmates.  Id. at 759.  Clearly demonstrating the lack of supervision by the jailer, the 

assault lasted between five and ten minutes (during which two additional cellmates 

joined in) without any intervention by the jailer.  Id.  Plaintiff argued that the assault 

occurred due to “constitutionally inadequate conditions at the jail which may have 

prevented the jailer from acting, such as understaffing, lack of monitoring equipment or 

lack of a means by which inmates could contact the guards.”9  Id. at 760.  The court 

reversed the grant of summary judgment on this claim for the sheriff.  Id. at 762.  In 

short, the court held that, where (i) plaintiff was returned to a cell containing 

individuals who had threatened him, (ii) the jail was woefully understaffed such that he 

was the only jailer on duty, (iii) there was no video surveillance to assist the on‐duty 

staff to supervise, and (iv) the sheriff was aware on the dire staffing and surveillance 

issues from previous critical reports noting “deficiencies in staff and backup, training, 

and supervision of inmates,” the plaintiff “supplied sufficient evidence to survive 

summary judgment on his [Fourteenth Amendment] claim against [the sheriff] for 

failure to protect him from assault by his fellow inmates.”  Id. at 761‐62.  Again, the 




                                                            
9
  The plaintiff also presented an argument based only on the fact that he was injured because his jailer 
returned him to the cell after being threatened.  Lopez v. LeMaster, 172 F.3d 756, 760 (10th Cir. 1999).  
Summary judgment on this basis was granted because the claim was brought against the sheriff (not the 
jailer) and plaintiff failed to show a lack of relevant training by the sheriff.  Id. at 760. 



                                                               28 
 
instant case is materially different from these facts.  On top of a complete failure to even 

attempt to segregate the Lopez plaintiff from those who had just threatened him, the 

endemic lack of staffing and reasonable surveillance of the prisoners virtually 

guaranteed that the Lopez plaintiff would be assaulted.  In contrast, the guards in the 

instant case immediately segregated Plaintiff from the juveniles who had threatened 

him.  They did so in cells that were locked and completely functioning.  Moreover, at 

the time of the assault, three guards were present in and supervising a relatively small 

pod.  While they may have been negligent in permitting one of the co‐conspirators to 

reach and access the unlocked control panel, the deficiencies fall well short of those in 

Lopez.  

       The final important case for comparison is Howard v. Waide in which the court 

reversed a grant of summary judgment on an Eighth Amendment claim of failure to 

protect.  534 F.3d 1227 (10th Cir. 2008).  In Howard, the plaintiff was “a non‐violent 

offender who [was] openly homosexual, of slight build, and unusually vulnerable to 

predators[.]”  Id. at 1230.  At the prison where he was originally housed, he was sexually 

and physically assaulted on numerous occasions by members of the “2‐11” prison gang.  

Id. at 1230‐31.  Because of these assaults, he was transferred to a different prison.  Id. at 

1231.  Plaintiff repeatedly advised the prison officials there of his prior problems with 

and continued fear of the “2‐11” prison gang.  Id.  Initially, plaintiff was placed in a high 

security housing unit.  Id.  However, some months later, he was moved to a different 



                                              29 
 
housing unit which provided relatively less supervision and fewer restrictions on 

contact between inmates.  Id.  There, plaintiff encountered a “2‐11” prison gang member 

who told plaintiff that “Ghost,” the “2‐11” gang member who had been responsible for 

the assaults at the previous prison, “has a friend here[.]”  Id.  The plaintiff reasonably 

interpreted this statement as a threat, informed prison officials and asked to be moved 

to another housing unit.  Id.  The request was denied, and plaintiff pursued the matter 

through the grievance process.  Id. at 1232.  During this process, prison officials told him 

that “he would ‘have to learn to live with’ threats of violence [and] that ‘crime just 

doesn’t pay.’”  Id.  Despite the denials of transfer based upon his expressed fear, prison 

officials did transfer him to another housing unit (at the same security level) “because 

he ‘filed too many grievances.’”  Id. at 1232‐33.  In this new housing unit, he was quickly 

approached by a “2‐11” gang member who extorted him for money and threatened him 

on behalf of “Ghost.”  Id. at 1233.  Within a matter of weeks, plaintiff was sexually 

assaulted on two separate occasions.  Id.  Under these facts, the Tenth Circuit held that 

the plaintiff had “presented adequate evidence to survive summary judgment” on his 

failure to protect claim.  Id. at 1241.  As with the cases above, the facts in Howard are so 

materially different from the instant case that they do not put the issue of deliberate 

indifference in the instant case “beyond debate.”  Howard involved repeated refusals 

over an extended time to even attempt to segregate an inmate from those who 

threatened him harm.  Moreover, the threats ignored by prison officials in Howard were 



                                              30 
 
not merely words – they were continuations of actual physical and sexual assaults by 

the same prison gang against the Howard plaintiff of which the prison officials were well 

aware.  As noted before, the guards in the instant case immediately segregated Plaintiff 

from the juveniles who had threatened him even when those threats were merely 

verbal.  They did so in cells that were locked and completely functioning.  While the 

segregation failed because of their momentary failure in permitting one of the co‐

conspirators to reach and access the unlocked control panel, the deficiencies fall well 

short of those in Howard. 

       In conclusion, the relevant inquiry is whether existing precedent (either from the 

Supreme Court, Tenth Circuit or the weight of authority from other courts) places the 

conclusion that Defendants acted with deliberate indifference to Plaintiff’s well‐being in 

these circumstances “beyond debate.”  Reviewing the applicable cases and the material 

facts, the Court finds that this case is neither an obvious case of reckless indifference nor 

has adequate authority previously ruled that materially similar conduct was 

unconstitutional.  As such, Plaintiff fails to meet his burden that to show that the 

individual Defendants’ conduct violated a clearly established constitutional right.  Thus, 

the individual Defendants are entitled to qualified immunity.  




                                             31 
 
                                        2. PLAINTIFF CANNOT SHOW THAT DACDC ACTED WITH DELIBERATE 
                                            INDIFFERENCE AS REQUIRED TO PREVAIL ON THE MUNICIPAL 
                                            LIABILITY CLAIM.  
                                             
              The Court now turns to Plaintiff’s municipal liability claim.  Plaintiff, in her 

Complaint, brings a municipal liability claim under § 1983 against Doña Ana County 

Board of County Commissioners, doing business as DACDC, for propagating a policy of 

“failing to properly guard [] detainees” and neglecting to train detention officers to 

safeguard the control panel in the juvenile unit, resulting in the violation of A.L.’s 

Fourteenth Amendment due process right to reasonable safety.  Doc. 1 at 7.10  To 

establish municipal liability, Plaintiff must prove three elements: “(1) official policy or 

custom, (2) causation, and (3) state of mind.”  Schneider, 717 F.3d at 769.  The Court need 

not address each element because Plaintiff fails to establish the third element as a matter 

of law. 

              With respect to the third element, the “prevailing state of mind standard for a 

municipality is deliberate indifference regardless of the nature of the underlying 


                                                            
10 Although neither party discusses the claim that DACDC failed to implement adequate policies to 
document threats against the juveniles they housed, the Court will address this issue briefly.  See doc. 1, 
¶60.  Of course, municipal liability can only follow if its conduct (either through policy, practice or failure 
to train) was the “moving force” behind the constitutional violation.  See City of Canton v. Harris, 489 U.S. 
378, 388‐89 (1989).  Here, it is undisputed that DACDC immediately documented the first threats made by 
Herrera, Solis, and Vasquez against A.L. and quickly placed Herrera, Solis and Vasquez on pre‐
disciplinary status in order to avoid future confrontations.  Doc. 47‐2.  The incident that occurred 
following Officer Espana’s documentation of the threat could not have been prevented by adoption of a 
more elaborate system to document the threats made by detainees.  As such, no reasonable jury could 
find municipal liability on this basis. 

 


                                                                 32 
 
constitutional violation.”  Id. at 771, n.5; see also Ware v. Unified School Dist., 902 F.2d 815, 

819 (10th Cir. 1990); Gonzalez v. Ysleta Indep. Sch. Dist., 996 F.2d 745, 757 (5th Cir.1993) 

(“The circuits have uniformly interpreted Cantonʹs ‘deliberate indifference’ requirement, 

announced in the context of a ‘failure to train’ claim, to apply to all cases involving 

facially constitutional policies.”).  “But ‘a municipal policymaker cannot exhibit fault 

rising to the level of deliberate indifference to a constitutional right when that right has 

not yet been clearly established.’”  Arrington‐Bey v. City of Bedford Heights, Ohio, 858 F.3d 

988, 994 (6th Cir. 2017); see also Szabla v. City of Brooklyn Park, Minn, 486 F.3d 385, 393 (8th 

Cir. 2007) (“[W]e agree with the Second Circuit and several district courts that a 

municipal policymaker cannot exhibit fault rising to the level of deliberate indifference 

to a constitutional right when that right has not yet been clearly established.”) (citing 

Townes v. City of New York, 176 F.3d 138, 143‐44 (2d Cir. 1999) and other cases).  As other 

courts have explained, this rule does not impermissibly grant municipalities qualified 

immunity: 

       In Owen and Pembaur, itʹs true, the Court held that municipalities may not 
       invoke the qualified immunity hurdle of clearly established rights.  But 
       that was because neither case arose from claims of deliberate municipal 
       indifference.  The municipalities themselves directly caused each 
       constitutional injury.  See Owen v. City of Indep., 445 U.S. 622, 633 (1980); 
       Pembaur v. City of Cincinnati, 475 U.S. 469 (1986).  That contrasts with a 
       deliberate‐indifference case, where the causal link between the cityʹs 
       failure to train and the injury is more attenuated.  In a deliberate‐
       indifference case, the claimant must show not only that an employeeʹs act 
       caused a constitutional tort, but also that the cityʹs failure to train its 
       employees caused the employeeʹs violation and that the city culpably 
       declined to train its “employees to handle recurring situations presenting 


                                               33 
 
      an obvious potential for such a violation.”  Bd. of Cty. Commʹrs of Bryan 
      Cty. v. Brown, 520 U.S. 397, 409 (1997); see Szabla, 486 F.3d at 393.  
      “[O]bvious potential for such a violation” has two elements: It must be 
      obvious that the failure to train will lead to certain conduct, and it must be 
      obvious (i.e., clearly established) that the conduct will violate 
      constitutional rights.  As Judge Colloton pointed out in his opinion for the 
      en banc Eighth Circuit in Szabla, requiring that the right be clearly 
      established does not give qualified immunity to municipalities; it simply 
      follows City of Cantonʹs and Brownʹs demand that deliberate indifference in 
      fact be deliberate.  Szabla, 486 F.3d at 394. 
       
Arrington‐Bey, 858 F.3d at 995 (emphasis in original).  Here, as in Arrington‐Bey, Plaintiff 

raises a deliberate‐indifference training claim, because she “does not point to any 

allegedly unconstitutional express policy or municipal act, but instead relies on the 

absence of a policy and the failure of [the defendant] or its final policymakers to train [] 

jailers about [the security risk at issue].” Id.  With a deliberate indifference claim, 

Plaintiff is required to show that the allegedly violated right was clearly established, 

and without such a showing, her claim fails.11  Id.;  see also Townes v. City of New York, 176 

F.3d 138, 143 (2d. 1999) (“municipal liability under a failure to train theory requires, in 

part, that municipal employees violate or are likely to violate a clearly established 

federal constitutional right.”); Williamson v. City of Virginia Beach, 786 F. Supp. 1238, 


                                                            
11
   Plaintiff concedes that DACDC and its municipal policymakers had not implemented any policy related 
to safeguarding the control panel, but instead delegated the decision whether to log off or lock the panel 
to the discretion of the individual guards.  Doc. 60.  The Court rejects Plaintiff’s argument that DACDC’s 
delegation of discretion to individual guards gave each individual guard policymaking authority. See 
Pembaur v. Cincinnati, 475 U.S. 469, 483 (1986) (“The fact that a particular official—even a policymaking 
official—has discretion in the exercise of particular functions does not, without more, give rise to 
municipal liability based on an exercise of that discretion.”). Therefore, this case falls into the category of 
cases in which the plaintiff relies on the absence of a policy and the failure of the defendants or its final 
policymakers to train jailers about the security risk at issue.  



                                                               34 
 
1264–65 (E.D. Va. 1992) (“[even if] the constitutional rights alleged by plaintiff did exist, 

the conclusion that they were not clearly established negates the proposition that [the 

defendant] acted with deliberate indifference”), aff’d, 991 F.2d 793 (4th Cir. 1993).  

Because the right at issue has not been clearly established, Plaintiff cannot show that 

DACDC was deliberately indifferent.   

       While the Court is persuaded by the approach of the Second, Sixth and Eighth 

Circuits, the Tenth Circuit has not had an occasion to expressly address it.  

Alternatively, even if the Tenth Circuit were to conclude that a right need not be clearly 

established to prove deliberate indifference by a municipality, DACDC would be 

entitled to summary judgment.  As the Tenth Circuit has explained,  

       The deliberate indifference standard may be satisfied when the 
       municipality has actual or constructive notice that its action or failure to 
       act is substantially certain to result in a constitutional violation, and it 
       consciously or deliberately chooses to disregard the risk of harm.  In most 
       instances, notice can be established by proving the existence of a pattern of 
       tortious conduct.  In a narrow range of circumstances, however, deliberate 
       indifference may be found absent a pattern of unconstitutional behavior if 
       a violation of federal rights is a highly predictable or plainly obvious 
       consequence of a municipalityʹs action or inaction. 
        
Schneider, 717 F.3d at 771 (quotations and citations omitted).  Based on the summary 

judgment record, no reasonable jury could find that Plaintiff satisfies this high bar.   

       The Supreme Court has emphasized the rarity of the “narrow range of 

circumstances” exception: 

       In Canton, the Court left open the possibility that, “in a narrow range of 
       circumstances,” a pattern of similar violations might not be necessary to 


                                              35 
 
      show deliberate indifference.  The Court posed the hypothetical example 
      of a city that arms its police force with firearms and deploys the armed 
      officers into the public to capture fleeing felons without training the 
      officers in the constitutional limitation on the use of deadly force.  Given 
      the known frequency with which police attempt to arrest fleeing felons 
      and the “predictability that an officer lacking specific tools to handle that 
      situation will violate citizensʹ rights,” the Court theorized that a cityʹs 
      decision not to train the officers about constitutional limits on the use of 
      deadly force could reflect the cityʹs deliberate indifference to the “highly 
      predictable consequence,” namely, violations of constitutional rights.  The 
      Court sought not to foreclose the possibility, however rare, that the 
      unconstitutional consequences of failing to train could be so patently 
      obvious that a city could be liable under § 1983 without proof of a pre‐
      existing pattern of violations. 
       
Connick v. Thompson, 563 U.S. 51, 63‐64 (2011) (citations omitted).  “Accordingly, single‐

incident liability is predicated on (1) the likelihood that a police officer will be 

confronted with a specific situation and (2) the predictability that an officer, when 

confronted with that situation, will violate a personʹs constitutional rights.”  Davis v. 

City of Montgomery, 220 F. Supp. 3d 1275, 1284 (M.D. Ala. 2016).  It seems clear that the 

failure, in the instant case, to establish a policy or training about digitally locking the 

control panel does not meet these prerequisites.  Certainly, Plaintiff has not provided 

any evidence that a violation was “highly predictable” in this context. 

       Consequently, Plaintiff must show a “pattern of tortious conduct” such that 

DACDC’s failure to train on digitally locking the control panel was “substantially 

certain to result in a constitutional violation.”  Schneider, 717 F.3d at 771.  Based on the 

summary judgment record, no reasonable jury could make that finding.  In the twenty‐

eight months prior to the assault on Plaintiff by his fellow juvenile detainees, there have 


                                              36 
 
been only two other instances where an assault resulted from a detainee accessing the 

control panel and opening a cell door.  The event closest in time to the assault on 

Plaintiff was fifteen months earlier.  These two incidents do not establish a pattern of 

tortious conduct adequate to demonstrate deliberate indifference.  See, e.g. Malone v. City 

of Fort Worth, 297 F. Supp. 3d 645, 655 (N.D. Tex. 2018) (“A single violation or even a 

handful of violations likely will not be enough for a court to conclude that a 

municipality maintained the policy with deliberate indifference to the rights of persons 

within its jurisdiction.”).  Thus, even without considering the lack of a clearly 

established right, Plaintiff cannot prove deliberate indifference by DACDC.   

         For each of these independent reasons, DACDC is entitled to summary judgment 

on the municipal liability claim. 

    V.      RESOLUTION OF REMAINING CLAIMS 
             
         The rulings above dispose of Count I and Count II of Plaintiff’s Complaint.  See 

doc. 1.  The remaining claims are based on state law and no diversity jurisdiction is 

alleged.  See docs. 1, 4.  Consequently, any jurisdiction over this claim would be an 

exercise of the Court’s supplemental jurisdiction.  See 28 U.S.C. § 1367.  Upon dismissal 

of Plaintiff’s federal claims, this Court must decide whether or not it will adjudicate any 

remaining state law claims. See 28 U.S.C. § 1367(c)(3) (“The district courts may decline 

to exercise supplemental jurisdiction over a claim . . . if . . . the district court has 

dismissed all claims over which it has original jurisdiction.”).  When all federal claims 



                                                37 
 
have been dismissed from a case, supplemental state claims will ordinarily be dismissed 

without prejudice.  Roe v. Cheyenne Mountain Conference Resort, 124 F.3d 1221, 1237 (10th 

Cir. 1997).  As the Court sees no reason to depart from the ordinary rule, it will decline 

to exercise jurisdiction over Plaintiff’s remaining state law claims and dismiss them 

without prejudice. 

    VI.     CONCLUSION 
             
    For the foregoing reasons, the Court GRANTS Defendants’ Motion for Summary 

Judgment.  Doc. 47.  Therefore, Plaintiff’s federal claims brought under 42 U.S.C. § 1983 

are DISMISSED WITH PREJUDICE.  Finally, the Court declines to exercise 

supplemental jurisdiction over Plaintiff’s remaining state claims, and they are 

DISMISSED WITHOUT PREJUDICE.  

          IT IS SO ORDERED. 

                                           
                                           
                                          _____________________________________ 
                                          GREGORY B. WORMUTH  
                                          UNITED STATES MAGISTRATE JUDGE 
                                          Presiding by consent




                                             38 
 
